DETAILED ACTION 
Election/Restriction  
Notice of Pre-AIA  or AIA  Status. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 16-30, 33, and 34 drawn to an inoculant composition, comprising one or more sugar alcohols, one or more maltodextrins, and one or more agriculturally beneficial microorganisms.
Group II, claim(s) 31, 32, and 35 drawn to methods of applying the inoculant composition to plants, plant propagation material, or growth media.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an inoculant composition, comprising one or more sugar alcohols, one or more maltodextrins, and one or more agriculturally beneficial microorganisms., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Harti (Agnes Sri Harti, Dwi Susi Haryati, Sunarto, Wiwik Setyaningsih and Sri Yatmihatun, "The Potential Chito-Oligosaccharide (COS) as Natural Prebiotic and . 
Harti teaches a Lactobacillus in combination with xylitol and maltodextrin (p206 right column lines 33-34-p207 left column lines 1-11). Strains of Lactobacillus are important in agriculture as evidenced by Gaucher (Sara Gaucher., 5 benefits of Lactobacillus bacteria, March 2020, [serialonline], [retrieved 11/9/21] retrieved from the internet <URL: https://symsoil.com/benefits-of-lactobacillus-bacteria/>).  Based on these prior art findings, the group I-II inventions fail to add a special technical feature under PCT Rule 13.1 as the prior art teaches a agriculturally beneficial microbe, sugar alcohol and maltodextrin. Further, under broadest reasonable interpretation of ‘inoculant’, one can interpret that to mean a bacterial composition as taught in Harti being applied to a food stuff such as tofu as taught by Harti. Thus Harti teaches the claimed special technical feature of “inoculant composition, comprising one or more sugar alcohols, one or more maltodextrins, and one or more agriculturally beneficial microorganisms”
Applicant’s Response
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
				Election of species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Genus 1: claim 16 recites “one or more sugar alcohols”. Applicant provides a list found in specification [0071], [0092], and [0304]. Harti teaches two forms of sugar alcohol, lactitol and xylitol (p207 line 2). Thus genus 1 lacks unity of invention a posteriori.
Genus 2: claim 16 recites “one or more maltodextrins”. Applicant provides a list found in specification [0110]. Hofman (Hofman DL, van Buul VJ, Brouns FJ. Nutrition, Health, and Regulatory Aspects of Digestible Maltodextrins. Crit Rev Food Sci Nutr. 2016;56(12):2091-2100 doi:10.1080/10408398.2014.940415 ) teaches a variety of maltodextrins and thus genus 2 lacks unity of invention a posteriori (abstract).
Genus 3: claim 16 recites “one or more agriculturally beneficial microorganisms”. Applicant provides a list found in specification [0073-0076]. Harti teaches species of bacteria including Lactobacillus acidophilus and E. coli (p206 line 29 and p207 line 9). These microorganisms are a probiotic and pathogen and thus the genus 3 lacks unity of invention a posteriori.
Genus 4: claim 24 recites “One or more humic acids”. Applicant provides a list found in specification [0047], [0071], [0093], [0098] and [0305]. Menges (WO 2015/003908 Al) teaches that humic acids are extracted from different sources and thus Genus 4 lacks unity of invention a posteriori.
Genus 5: claim 24 recites “One of more fulvic acids”. Applicant provides a list found in specification [0046], [0071], [0094], and [0306]. Menges (WO 2015/003908 Al) teaches that fulvic acids are extracted from different sources and thus Genus 5 lack unity of invention a posteriori (p248 lines 11-15).
Genus 6: claim 24 recites “one or more monosaccharides”. Applicant provides a list found in specification [0129] and [0374]. Menges also teaches a variety of monosaccharides and thus Genus 6 lacks unity of invention a posteriori (p248 lines 11-15).  
Genus 7: claim 24 recites “one or more disaccharides”. Applicant provides a list found in specification [0130], and [0348]. Menges also teaches a variety of di-saccharides and thus Genus 7 lacks unity of invention a posteriori (p248 lines 11-15).  
Genus 8: claim 24 recites “One or more UV protectants”. Applicant provides a list found in specification [0120], [0132], and [0322]. Menges teaches a variety of UV protectants and thus Genus 8 lacks unity of invention a posteriori (p245 lines 9-13).
Genus 9: claim 25 recites “One or more pesticides”. Applicant provides a list found in specification [0029], [0057], [0076], [0149], and [0160]. Menges teaches a variety of pesticides with different structures and thus Genus 9 lacks unity of invention a posteriori (claim 2).
Genus 10: claim 26 recites “One or more lipo-chitooligosaccharides”. Applicant provides a list found in specification [0382-0383] and [0451]. Haung (WO 2014138490) teaches a variety of lipochitooligosaccharides and thus genus 10 lacks unity of invention a posteriori (abstract, p1 all).
Genus 11: claim 27 recites “One or more chitin oligomers”. Applicant provides a list found in specification [0172], [0173], [0176-0179] and [0182]. Rinaudo (Marguerite Rinaudo, Chitin and chitosan: Properties and applications, Progress in Polymer Science, Volume 31, Issue 7, 2006, Pages 603-632, ISSN 0079-6700) teaches a variety of chitin derivatives and thus genus 11 lacks unity of invention a posteriori (sections 2.3 and 3.4).
Genus 12: claim 28 recites “one or more chitosans”. Applicant provides a list found in specification [0176-179] [0182] Rinaudo teaches a variety of chitosans derivatives and thus genus 12 lacks unity of invention a posteriori (sections 2.3 and 3.4).
Genus 13: claim 29 recites “One or more flavonoids”. Applicant provides a list found in specification [0184], [0387], and [0454]. Haytowitz (DB Haytowitz, S Bhagwat, J Harnly, JM Holden, SE Gebhardt Sources of flavonoids in the US diet using USDA's updated database on the flavonoid content of selected foods J Nutr, 137 (2007), pp. 280S-281S) teaches a variety of flavonoids and thus genus 13 lacks unity of invention a posteriori (table 1). See also Scarmeas citation 17 (Scarmeas, Nikolaos, Costas A. Anastasiou, and Mary Yannakoulia. "Nutrition and prevention of cognitive impairment." The Lancet Neurology 17.11 (2018): 1006-1015).
Genus 14: claim 30 recites “One or more antioxidants”. Applicant provides a list found in specification [0117], [0320], [0393], and [0459]. Cruz (Cruz, Renato Souza, Geany Peruch Camilloto, and Ana Clarissa dos Santos Pires. "Oxygen scavengers: an approach on food preservation." In: Structure and function of food engineering 2 (IntechOpen) pp21-42) teaches a variety of antioxidants and thus genus 14 lacks invention of unity a posteriori (whole document).
Genus 15: claim 30 recites “One or more oxygen scavengers Applicant provides a list found in specification [0116], [0118], [0247], [0267], and [0320]. Cruz teaches a variety of oxygen scavengers and thus genus 15 lacks invention of unity a posteriori (whole document).
				Applicant’s response
Applicant is required, in reply to this action, to elect Genus 1: claim 16 recites “one or more sugar alcohols”. Applicant should select one or more from the list found in specification [0071], [0092], and [0304]. 
Genus 2: claim 16 recites “one or more maltodextrins”. Applicant should select one or more from the list found in specification [0110]. 
Genus 3: claim 16 recites “one or more agriculturally beneficial microorganisms”. Applicant should select one or more from the list found in specification [0073-0076]. 
Genus 4: claim 24 recites “One or more humic acids”. Applicant should select one or more from the list found in specification [0047], [0071], [0093], [0098] and [0305]. Menges 
Genus 5: claim 24 recites “One of more fulvic acids”. Applicant should select one or more from the list found in specification [0046], [0071], [0094], and [0306]. 
Genus 6: claim 24 recites “one or more monosaccharides”. Applicant should select one or more from the list found in specification [0129] and [0374]. 
Genus 7: claim 24 recites “one or more disaccharides”. Applicant should select one or more from the list found in specification [0130], and [0348]. 
Genus 8: claim 24 recites “One or more UV protectants”. Applicant should select one or more from the list found in specification [0120], [0132], and [0322]. 
Genus 9: claim 25 recites “One or more pesticides”. Applicant should select one or more from the list found in specification [0029], [0057], [0076], [0149], and [0160]. 
Genus 10: claim 26 recites “One or more lipo-chitooligosaccharides”. Applicant should select one or more from the list/ formulas found in specification [0382-0383], and [0451]. 
Genus 11: claim 27 recites “One or more chitin oligomers”. Applicant should select one or more from the list/ formulas found in specification [0172], [0173], [0176-0179], and [0182]. 
Genus 12: claim 28 recites “one or more chitosans”. Applicant should select one or more from the list/ formulas found in specification [0176-179] and [0182] 
Genus 13: claim 29 recites “One or more flavonoids”. Applicant should select one or more from the list found in specification [0184], [0387], and [0454]. 
Genus 14: claim 30 recites “One or more antioxidants”. Applicant should select one or more from the list found in specification [0117], [0320], [0393], and [0459]. 
Genus 15: claim 30 recites “One or more oxygen scavengers”. Applicant should select one or more from the list found in specification [0116], [0118], [0247], [0267], and [0320]. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 16
Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TREVOR LOGAN KANE/            Examiner, Art Unit 1657                                                                                                                                                                                            



	/NEIL P HAMMELL/            Primary Examiner, Art Unit 1636